Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3167 Page 1 of 51




                     Exhibit 3
                              Exhibit 3 Page 74
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3168 Page 2 of 51




                                               fd;:ii3'/H:f'::+'*


                      H
                                                                    E

                                           H

               I            fl fi *
                       &:x,:,v*t'r.i',ii

                       ffiEP*R ING +                                        "FREI\L $HRVEfrffiS

                                       ORIGINAL TRANSCRIPT



                              Transcript of the Testimon! of:
                                                      Dean Allen
                                                                    K.J. P.

                                                                        V


                                                   County of San Diego

                                                      February 21,2017

                                                                Volume         I




                                                                        LITIVATE REPORTING + TRIAL SERVICES
                                                                                P: 877 .77 1.3312 | F: 877.561.5538
                                                                                                   www.litivate.com




                                       Exhibit 3 Page 75
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3169 Page 3 of 51




              Dean Allen                                                     February 21,2017

        l_           A        No.
        2                     Somewhere     in between?
        3            A        Yes, sir.
        4            O        Would you ever respond Code 2 to a 5150
        5       welfare check call like t.he one you heard this
        6       night     ?

        1            A        No. Because our department does not have a
        8       Code 2.
        9            O        It does not?
      10             A        It does not.
      t- l_                   So you didn't. respond to the original call;
      L2        right     ?

      13             A        No, sir.
      I4             v        Okay. So descrlbe to me the cover call              you

      15        heard.
      L6             nn       I was getting        ready to go home, and I heard
      I7        Deput.y Janae       Krull   yell    code cover over the radio.
      18              O       And what does that mean?
      19              A       Means need assistance now.
      20              O                   is it San Diego Sheriff's
                              And does that
      2I        Department policy that all available units respond?
      22           A    I couldn't tell you the policy of all
      ZJ        avail-able units. But Santee units.
      24            O All right.
      25                  MR. McBRIDE: I'11 mark this as Exhibit 5.

                                                                                        Page 28
                    LITIVATE REPORTING + TRIAL SERVICES I 877,771.3312 | www.litivate.com

                                      Exhibit 3 Page 76
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3170 Page 4 of 51




            Dean Allen                                                     February 21,2017

       1      seem    Lo be about t.hat time?
       2            A     Yes. Itrs the time I get ready to go home
       3            O     AII right. What time did you hear the
       4      fi rst cover call?
       5            A         I couldnrt give an exact time.
       6            O         Would Exhibit 5 telf you?
       '7
                    A         It      woul-d.
       B            O         Go ahead. Sorry.         I know.it's very   smal-l-

       9      print.
     10                       MR. CHAPIN: You had to reduce that.
     11                       MR. McBRIDE: It printed portrait          rather
     L2       than Iandscape, which is the problem. Coul-dn't
     13       quite get the one-sided as opposed to two-sided.
     L4                THE WITNESS: 22:25 hours.
     15       BY   MR   .   McBRIDE:

     L6             O         That seems about right?
      I1            A         Vac
                              f 9Jt     oi -
                                        Jr!.


      1B            O  Okay. So what did you do when you heard
      L9      that cover call?
      2n          A    I ran to my patrol car I and I knew that it
      21-     was in the city of Sant.ee. I didn't know where. f
      22      don't have a computer and receiver that the patrol
      ZJ      deputies have.
      24                           in Santee, it's jumping on the
                              Knowing it's
      25      725 freeway. I just drove down Fanita Road, which

                                                                                     Page 30
                   LITIVATE REPORTING + TRIAL SERVICES 18U.771.3312 | www.litivate.com

                                          Exhibit 3 Page 77
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3171 Page 5 of 51




           Dean Allen                                                   February 21,2017

      1           I           Bat.on   ?


                  A   Yes, sir.
      3          U    You didn't have any OC sPraY?
      4          A    No, sir.
      5          U    Were you qualified in both of those, the
      6      baton and the taser, dt the time?
      1          A    Yes, sir.
      b          O    So prior to arriving t.here on scene
       Y     we1l, I guess             you   didn't   have an MDC.

     1_0           A  No, sir.
     11          O    Okay. So it wasn't possible for you to
     T2      Iook up the comments of the call.
     13          A    No' sar.
      t4          O Did You ask disPat'ch for any additional-
      15     information about the call?
      I6          A    I did not.
      L1          O All right.
      1B               When you arrived on s cene, what did you
      19     see? Were there any other       we11, r'11_ ask it this

      20     way: Were you one of the first backup deputies to
      ZI      arrive      ?

      1C           A   I was.
      23          O Did you see any other backup dePuties there
      24      when you arrived?
      25              A        NO.


                                                                                  Page 34
                 LITIVATE REPORTING + TRIAL SERVICES 1877.U1.3312 lwww.litivate.com

                                           Exhibit 3 Page 78
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3172 Page 6 of 51




            Dean Allen                                                       February 21,2017

       1           O         So you were the first      backup deput.y to
       2      arrive     ?


       3           A         f   was.
       4           v         What did you do when you got there?
       5           A            I exited my vehicle, and I -- I
                             I ran
       6      didn't know the numbers of the house. Deputy Krull
       7      had parked one house north.
       o
       (J              So I looked at that house. Didn't hear

       9      anything. Went one house to the south. I could
      10      hear screami-ng.
      11                The front door was locked, but T remember I
      L2      ran by and the garage was open. So I entered
      13      through t.he garage, through the interior garage
      L4      door.
      15           O         Was   the interj-or qarage door open or
      I6      closed?
      L7           A         Cl-osed.
      1B           O         So you opened it to walk in?
      T9           A         r did.
      20            O        And you actually tried the front door             and

      21-     it was locked?
      22          A     r did.
      23            O        When you wafked inside, whaL did you see?
      24            A        I saw Deputy Krull, DePutY Marcos
      25      Collins          sorry    an Asian male in a blue shirt

                                                                                        Page 35
                  LITIVATE REPORTING + TRIAL SERVICES | 877..771.3312 I vwwv.litivate.com

                                        Exhibit 3 Page 79
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3173 Page 7 of 51




            Dean Allen                                                    February 21,2017

       1      T don't know his         name    holding on to Mr. Lucky's
       2      right.     arm.
       3                I told him to feave. He let go. And T
       4      took hofd of Lucky's right wrist.
       5          O    So this Asian male j-n the blue shirt, you
       6      didn't think that he was assaulting Deputy Krull or
       1      Deputy Coll-ins    ?


       O           A    I have no idea.
       9          O A11 right. But based on what you saw, is
      10      that something you believed at the time?
      11          A     Based on what I saw, I believed Mr. Lucky
      72      needed to be placed in handcuffs.
      13          (J    All right.
      t4                But specifically about this Asian male, did
      15      you t hink that he was     posed any sort of threat to
      I6      the officers based on what you saw when you walked
      I"l     in the door?
      18          A    I did not.
      I9          O AlI right.
      20               Were Mr. Phounsy and the deputies facing
      2I      you or were they facing away?
      )2          A    They were facing coming towards me.
      ZJ          O All right. And how far down the hallway
      24      were they?
      25            A       Maybe 72 to 15 feet

                                                                                    Page 36
                  LITIVATE REPORTING + TRIAL S-!RVICES 1877J71.3312 lwww.litivate.com

                                     Exhibit 3 Page 80
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3174 Page 8 of 51




           Dean Allen                                                       February 21,2017

      I          O    So more towards the end of t.he hallway or
      2      more towards that entry door?
      3          A    I woul-d say in the middl-e.
      4             O      Were they standing?
      tr            A         Yes, sir.
       6            O      And what was going on? Were Deputy Collins
      '7
             and Deput.y Krull holding on to Mr. Phounsy?                  What

       B     did you see?
       9         A    Deputy Col-lins was behind Mr. Phounsy
     10      holding on to him. I can't tel-I you where.
     11               Deput.y Krull was t.o my right, which is
     L2      Mr. Phounsy's left, holding his arm.
     13          O A1I right. Were eit.her of the deputies
     L4      striking Mr. PhounsY?
      15          A   No. They were trying to get him to the
      T6     ground.
      L7            O         Was    Mr. Phounsy striking either of the
      18     deputieb     ?

      19            A         No. He was literal-Iy      pulling them towards
      20     me.

      27            O         Okay. Tryingr to get away from the
      22     deputies     ?

      23            A         Yes.
      24            O         Was anybody    saying anything when you walked
      25     in?

                                                                                       Page 37
                   LITIVATE REPORTING + TRIAL SERVICES 1877.771..3312 | www.litivate.com

                                       Exhibit 3 Page 81
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3175 Page 9 of 51




           Dean Allen                                                        February 21,2017

      1-          A      There was multiple voices.              Deputies,
      z      Phounsy, there was a family off to my left.                    There

      3      was screamingi in another back room.
      4           O      And that leads me to my next question.
      5                   Other than the Asian gentleman in the bl-ue
       6     shirt,     did you see any other family members there in
      '7
             the hallway?
       8          A    Not in the hallwaY.
       9          O    But there was a room to your left, You
     10      looked i-n and noticed family members?
     11-          A    No, sir.
     12           O    You just heard screaminq coming from the
      13     room to your left?
      L4          A    Screaming from the room to my left and a
      15      I didn't go into the house after it. But it looks
      L6     like the hallway broke off into two different
      L1     directions, like 22-degree angles.
      18               Voices in the left. one and then voices in
      L9     this left room that later I saw.
      20           O  AIl right
      2t              So what. did You do, then, when You
      22     walked -- when you first entered the house?
      23         A    I t.ook hold of Mr. Phounsy's right wrist                     .



      24              Alt right. And at that Point did
      25     Mr. Phounsy have any cuffs on him at all, or was he

                                                                                         Page 38
                 LITIVATE REPORTING + TRIAL SERVI-CES | 877.77-1,3312 | unruw.litivate.com

                                  Exhibit 3 Page 82
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3176 Page 10 of 51




           Dean Allen                                                       February 21,2017

       1     uncuffed at that point?
       2        A     He had a cuff on his right wrist, I
       3     believe.
       4           O        On the hand that. you grabbed?
       5           A        Yes, sir.
       6         O                 And you grabbed his arm, and
                            Al-l right.
       1     then what did you do?
       o         A   Pulled him towards me and to the ground.
       9         u    So you were able to take Mr. Phounsy to the
      r0     ground?
      11           A   I couldn't tell you y€sr because at that
      L2     t.ime additional deputies came in through the front
      r3     door, and we all converged t.o t.he ground. SoI
      T4     can't take credit for taking him down by myself
      15           O        I see.
      I6                    How   long did it take you once you grabbed
      L7     Mr    Phounsy's arm to get him to t.he ground?
      1B           A        Five seconds.
      I9           O               after getting out of your car
                            And how J-ong

      20     there on scene was it before you were actually
      2I     grabbing Mr. Phounsy's arm? Was that less than a
      22     minut.e    ?


      ZJ           A        Less than a minute.
      24           O        So when you arrived, did you see deputies
      25     arriving behind          you?


                                                                                       Page 39
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | www.litivate.com

                                     Exhibit 3 Page 83
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3177 Page 11 of 51




            Dean Allen                                                        February 21,2017

       I            A      I could see them in my mirror.              It's   a long
       2      uphilI road.
       3          O    I see. You could see their lights?
       4          A    Yes, sir.
       5          {)   And so they entered from another area in
       6      the   house?
       7            A      Yes, sir.
       R             O     Do you recall which deput.i-es this            was?

       9             A I do not.
      10          O    So it. took you and the other deputies about
      11      five seconds to get Lucky on the ground?
      72          A    Yes, sir.
      13             O      Then what. happened?

      I4             A  Iwas maintaining Mr . Phounsy's right arm
      15      the whole time. That was mY arm. I pinned it
      T6      behind hi-s back while other deputies were trying to
      I1      get his l-eft arm behind his back to handcuff him.
      1B          O     All right.. Were they trying to use the
      I9      cuff that was already on him, the pair of cuffs?
      20          A     Yes. I had t.hat wrist wit'h that cuff . So
      2L       t.hey were trying t.o bring that other.
      t')            O      They were tryinq to bring the other cuff
      23       around?
      24             A       The other wrist over to the cuff, Yes.
      25             O       Do you recal-I        so at   some   point did      you


                                                                                        Page 40
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                    Exhibit 3 Page 84
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3178 Page 12 of 51




            Dean Allen                                                     February 21,2017

       1      recogni ze who these deputies were that were helPing
       2      you try t.o re st rain Mr. Phounsy?
       3           A     Yes, sir.
       4           O     Which deputies         were they?
       5           A     Deput.y Mike Lee, and I believe t.he other
       6      one is Joey Tennison.
       1           O     Al-I right.      Any    other deput.ies you remember
       8      being there   ?

        9          A      Later.
      10           O      So at that point it was Your Deputy Lee,
      1l      Deputy Tennison. And were Deputies Collins and
      I2      Krull stil-l assisting at that point?
      13          A     Yes, they were.
      I4          O      So just give me an idea. What was
      15      everybody doing? You had Lucky's right arm. Do you
       I6     remember what Deputy Tennison was doing?
       L1           A  I do not. I'm going to say Tennison and
       1B     Lee had the l-eft. arm, because f was looking at
       I9     Marcos Col-lins and Janae Krul-I in front of me down
       20     near his feet.
       2I         O    All- right . Okay. So Coll-ins and Krull
       22     were on Mr. Phounsy's lower section?
       ZJ           A     Yes, sir.
       24           O     How was     Mr. Phounsy positioned in the
       ZJ     hallway?

                                                                                      Page   41
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                   Exhibit 3 Page 85
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3179 Page 13 of 51




             Dean Allen                                                      February 21 ,2017

       1            A   At what time? Right then?
       2           O    Right then when you took him to the ground
       3       and you were controlling his right arm'
       4           A    He was on his right chest '
       5            O   All right       -



       6                And was his head facing the doorway or
       1       facing     the doorway that you entered t'hrought or
       o       was his head facing down the hallway?
       9           A    I don't know.
      10            O   You don't remember?
      11            A   No, sir.
      I2            O AII right. So then what haPPens?
      13            A    I believe they handcuffed him, and there
      L4       was a lot of blood. so I tol-d Deputy collins and
      t-5       Deputy Krutl to get out. And then l don't' know who
      I6        deputieswerethatCameinandtookthefeet.
       fl          a    All right.
       10
       IU          A     And I just maintained the right arm'
       t9             O     The whol-e time?
       20             A     Yes, sir.
       21-          O    So more deputies arrived from behind you
       22       through the garage?
       z)           A    Yes, sir.
       z4           O    Did you recoqnize any of those deputies?
       25           A    Deputy Brooke. I donrt work out of that

                                                                                         Page 42
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771.3-312 | www.litivate.com

                                   Exhibit 3 Page 86
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3180 Page 14 of 51




            Dean Allen                                                           February 21,2017

       1      station.
       2           U     Any other deputies ?
       3           A   Yeah. But I don't know them.
       4          O    So did you ultimately use that set of
       5      handcuffs t.hat. were already halfwaY on Mr. PhounsY
       6      to cuff Mr. Phounsy's hands?
       1               I don't know.
       ()         U    Do you recal-I anybody saying anything about
       9      a set of handcuffs being broken?
      10            A  I do not.
      11          O    So Mr. Phounsy was cuffed behind his back'
      I2          A    Yes, sir.
      13          O    Do you recall how long it took to get his
      I4      hands cuffed behind his back after you got him to
      15      the ground?
      I6          A    Between five and eight minutes.
      I7          O    Eight minutes to get his hand cuffed?
      1B            A   Yes, sir.
      t9           O    Okay. Was anybody using     well, let                       me

      20       ask it this way: Did you use any force on
      2I       Mr. Phounsy during that five to eight minutes
      22       getting his hand cuffed?
       ZJ           A   r did.
       24           O What force did You           use?

       25           A      I delivered t.wo knee strikes to, I believe,

                                                                                              Page 43
                   LITIVATE REPORTING + TRIAL SERVICES | 877 .77   1
                                                                       T331 2 | www.litivate.com

                                  Exhibit 3 Page 87
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3181 Page 15 of 51




            Dean Allen                                                      February 21,2017

       I      his l-eft shoulder.
       2          O     A11 right.           And what do you mean by "knee
       3      strikes    "   ?


       4           A   f'm    I'm laying on his right shoulder
       5      holding on to his right arm, and he is physically
       6      turning his body holding his l-ef t arm away from the
       '7
              deputies. So I struck him twice with my right knee
              in his left shoul-der.
       9          O All- right. How hard? On a scale of 1 to
      10      10, 10 being as hard as you can.
      11          A     I would say a 4, because I'm laying on the
      L2      ground. I'm not in a standing position usr_ngi my
      13      height or weight .           I'm laying with him.
      74           O    AIt right.
      15            A   And there's zero leverage to deliver                 a

      I6      st rike because Irm laying in blood.
      L1            O   All right. And did you have the full
      1B      weight. of your body on him at that point?
      19           A             On his right arm.
      20           O   All right. You didn't have the weight of
      27      your body on his back area?
      22          A    No. Not yet.
      23          O    But you did at some point?
      24           A             Yes, sir.
      25            O            Did you see any     did you use any other

                                                                                       Page 44
                  LITIVATE REPORTING + TRIAL SERVIQES | 877.77^1.33J21 wvwv.litivate.com

                                       Exhibit 3 Page 88
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3182 Page 16 of 51




             Dean Allen                                                                 February 21,2017

       1-      force than those      knee   strikes?
       2           A    r did.
       3            O     What el-se did you do?
       4            A     To prevent him from getting back up and
       5       removing his left      arm from the deputies, I placed                           my

        6      right knee on top of his left shoul-der while he was
       1       facing downr essentiallY to apply pressure so t.hey
        o
               could handcuff him.
        9          O And was that the full weight of your body
      10       at that point ?
      11           A    No. Because Ifm still                  on mY right                 my

      T2       left knee.
      13            O   Okay. Any other force?
      I4            A   Yes, sir. While holding his right arm' his
      15       face was facing this way at me (indicating) and Irm
      T6       watching    there was wires in the way from the
      L'7      Laser probes.
      1B                   And I removed my right hand, I removed                            my

      T9       left hand, and I'm pulling the wires out of the way
      20       so they can handcuff. And as I look over, he's
      2t       trying to bite me. So I elbowed him twice right up
       22      in the right forehead.
       23           O You el-bowed him with your left elbow?
       1"4           A     Left elbow, I believe.
       25            O     And how hard would you say you elbowed him

                                                                                                     Page 45
                   L;TIVATE RE PORTI NG + TRIAL   SE   RVIC ES | 877 .77 1 .331   2 | tlww.litivate.com

                                  Exhibit 3 Page 89
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3183 Page 17 of 51




            Dean Allen                                                         February 21 ,2017

       1      in the forehead on a scale up 1 to I0,10 being as
       2      hard as you could possibly elbow him?
       3          A    A 5.
       4          O And what led you to believe Mr. Phounsy was
       5      trying to bite you?
       6           A   I saw his teeth, and he literally was
       1      reaching out. His body couldn't move any farther'
       o
       o      So he was expanding his head towards my arm.
       9           O A11 right. Did Mr. Phounsyrs teeth ever
      10      make cont.act with Your skin?
      11              A    No, sir.
      L2              O    Did you use    so this was all   aII of
      13          this force you just described was before Mr. Phounsy
      L4          was handcuffed?
      15              A     Yes, sir.
      T6              O     Did you use any other force on Mr. Phounsy?
      I1              A     No, sir.
      1B              O     So you said previously that at some point
      I9          you d.id place atl- of your body weight on
      2n          Mr. Phounsy. Was that. before or after he was
      2I          handcuffed?
      )t              A       Before. My right. leg on top of his left
      23      '   shoulder.
       24             O   AII right. Was that after you elbowed
       25         Mr. Phounsy or before?

                                                                                          Page 46
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771.331 2 | www.litivate.com

                                     Exhibit 3 Page 90
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3184 Page 18 of 51




              Dean Allen                                                           February 21 ,2017

       t-              A      That is before.
       2               O      And how long did you have your body weight
       3        on Mr. Phounsy?
        4              A      Ten seconds.        Long enough to handcuff him.
        5           O    So the el-bows     did rthe elbows come before
        6       or after Mr . Phounsy was handcuffed?
        '7          A    I believe      can I look at' mY not'es?
        o
        (J             O      Please.
        9              A      Before he was handcuffed.
      r0               O All right.
      1_ 1-              So, if you placed your body wej-ght on him
      T2        long enough to allow them to handcuff Mr. Phounsy'
      13        does that lead you to believe that that' came after
      L4        the elbows ?
      15               A      The handcuffs?
      16               O      No. You Placing all of your body weight                     on

      L7        Mr     Phounsy
      1_8              A      Before.
      I9               O  Before. And is that when they actually
      20         handcuffed Mr. PhounsY, when you placed your body
       2t        weight on him?
       22             A   No. It was after that, because f was still
       23        trying to clear all the taser probes and wire out of
       24        the   way.
       25              O      Alt right.

                                                                                                Page 47
                     LITIVATE REPORTI NG + TRIAL SERVICES | 877 -77 1 .331 2 | u.tww.litivate.com

                                      Exhibit 3 Page 91
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3185 Page 19 of 51




            Dean Allen                                                       February 21,2017

       1                 What. was Mr. Phounsy doing, then, while
       2      you and    the other deputies were trying to handcuff
       3      him?
       4             A    He woul-d rotate his body- Every time he
       5      got his Left arm free, he would essentially do a
       6      pushup. And I ;ust would maintain his right arm'
       1      we'd go back down to the ground. He would continue
       a      to rotat.e his bodY.
       9                One time he moved al-l- of us, which I
      1-0     believe is because he had his foot on the wall,
      11      pushing off the wat1, and kept gruntitg, g:rowli^9,
      1,2     attempted to bite rTre r then would roll some more and
      13      it was just repetitive.     He just kept doing it '
      t4             O    Okay.
      15                  And other than him attempting t.o bite You,
      I6      did you see Mr. Phounsy doing anything that led you
      L'7     to believe Mr. Phounsy was trying to assault any of
       1B     the deputies?
       L9          A      I did not, because f was laying with him
       20     essentially chest to shou]der. His head was here
       2L      (indicat.irq) and f 'm over him holding onto his arm.
       22                 The only thing I have in front of me is
       23      these wires. So I didn't know where the deputies
       24      were. Trying to pull the wires out, changi-ng my
       25      grip.

                                                                                       Page 48
                  LIT|VATE REPORTING + TRIAL SERVICES | 877.771 .33121 wrryw.litivate.com

                                  Exhibit 3 Page 92
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3186 Page 20 of 51




            Dean Allen                                                      February 21,2017

       1           O   So you didn't' see Mr. Phounsy at any point
       2      trying to strike any of the deputies?
       3           A   I did not.
       4           O   But he was resisting in the manner that you
       5      saidrtryingtopreventyouandtheotherdeputies
       6      from handcuffing him?
       1            nn       V^c
                             rvut   Sff   '

       B          O     Did you see Mr- Phounsy try to bite any of
       9      the other dePuties?
      10          A     I did not.
      11          O Were the deputies saying anythj-ng as you
      I2      were trying to cuff him at this point?
      13            A   Just the normal stuff '
      I4          O     Like what?
      15          A     "Stop resisting.  Stop resisting' " one
       L6      deputy yelled to close the door because the door had
       L7      opened. That's how I knew the family members were
       1B      right t.here.
       I9            O  Oh, the door into that room that's on the
       20      left when You first walked in?
       2I            A        Yes, sir.
       22                O    Alt right.
                              So how many deput'ies were giving         commands

       24      to Mr. PhounsY at this Point?
       25          A    I couldn't tell You.

                                                                                        Page 49
                   L|TIVATE REPORTING + TRIAL SERVIC_ES | 877.771.3312 | www.litivate.com

                                      Exhibit 3 Page 93
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3187 Page 21 of 51




            Dean Allen                                                              February 21,2017

       1           O         More than one deputY?
       2           A         Yes' sir.
       3          a          More than one command other than "stoP

       4      resisting" ?
       5          A     Yes' slr.
       6          O     Were they saying, "Give me your hand" ?
       '7         A     Yeah.   ttGive me your hand.tt " SLop
       a      resistinq. " "Give me your hand. " I heard one
              deput.y tel-I another deputy, rrMove out of my way
                                                                                          w
       9

      10            O  Alt right.
      1_1              Did You see any of the other dePuties use
      t2      any other force on Mr . Phounsy prior to getting the
      13      cuffs on him?
      L4            A        I dl-d not.
      1tr
      IJ            .)       Did you see anybody drive stun Mr. Phounsy?
      I6            A        I did noL.
       L7           O        Did you hear a taser cycle whil-e you were
       18      there     ?

       I9           A        I drd not.
       20           O        Trying to get        wel-I, never mind.                A11

       27      right.
       22                     So    what. happened after You and the other
       ZJ      officers got Mr. Phounsy handcuffed?
       24           AHe    was stiII kicking, trYing to fight us
       25      but turning his body left, right' trYing to get up

                                                                                                   Page 50
                   L|TIVATE REPORT| NG + TRIAL   SE   RVICES | 877 .77 1.33 1 2 I wrlnt.litivate.com

                                      Exhibit 3 Page 94
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3188 Page 22 of 51




            Dean Allen                                                     February 21,2017

       1      to his knees, pulling us down.
       )               So I removed my expandable. I put it under
       3      his arm with the tip of it, brought it through and
       4      placed it on the back of his right rotator, and I
       5      pulled his arms uP, put.ting him on his right hand --
       6      right shoulder torso of his body so they could appty
       1      the cord cuffs, and he couldntt spin anymore.
       o
                  O    And how long did you have Mr. Phounsy in
       9      that position?
      10          A    P'robably 45 seconds. Long enough t.o get
      11      the cord cuff around his waist.
      T2          u    Did Mr. Phounsy scream when you did that?
      13            A      Screamed. Growled. Growled.             More

      T4      g'rowling.
      15          O        Do you know when you did that did it'
      T6      inhibit    Mr. Phounsy's ability        to breathe at all?
      L7          A        No.

      IB          O     How do you know?
       L9         A     Because he was stil-l screaming and
      20      growling.
       2L          O    You said Mr. PhounsY was still t.rying t.o
       22     fiqht you and the other dePuties. Did you mean he
       23     was actually trying to assaul-t you guys r ot he was
       24      actively moving his bodY and
       25          A    He kept takinq his knees, pulling them                up


                                                                                     Page   51
                  L|TIVATE REPORTING + TRIAL SERVI^CES lr877.771.3312 www.litivate.com
                                                                       I


                                 Exhibit 3 Page 95
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3189 Page 23 of 51




            Dean Allen                                                          February 21 ,2017

       1      to his waist and then shooting his feet back again.
       2      Waist. Back again.
       3               Would rotate his body, then try to get up
       4      to his knees and then drop down again. And thaL's
       5      when I don't know which deputy it was said, 'rWe
       6      need cord cuffs.            "

       1            O  AIt right. So when you said fightitg, you
       o      meant just resisting, or you actually meant' he was
       9      trying to assault
                    n      D^o    i cl   i nn
      10            A      I\VJTUUAIIY          '



      11            O Describe to me the process of placing
      L2      Mr. Phounsy in maximum restraints'
      13          A    T don't know which deputy it was' But I
      I4       saw the cord cuf f s being attached to themsel-ves.
      15       They laid it over his waist.              we rofled him to his
      1"6      side.Broughtitunderhistorso.onesideofhis
      L1       body is on the ground. You can't get it under so
       1B      you have to roll him.
       I9               TheY brouqht it over. I told them to make
       20      sure it goes over the cuffs. And then I know they
       2L      were working on his feet.
       ZZ               PhounsY's head was right next                 to   my   leg   SO


       ZJ      all my attention was there trYing not. t.o get bir                     and

       z4      holding on to his ri-ght biceP '
       25               And at one Point in time somebody said,

                                                                                            Page 52
                   LITIVATE REPORTING + TRIAL SERVICES | 877 .771'.3312 | wunru.litivate.com

                                         Exhibit 3 Page 96
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3190 Page 24 of 51




            Dean Allen                                                      February 21,2017

       1      "The feet are readyr " and Phounsy turned his head
       2      towards my right. i-nner thigh . So, again, I 'm
       3      watching that, and they said, rrlt's attached'" And
       4      I looked uP, and it was attached.
       5          O    A11 right.  So did you actually physically
       6      assist in applying any of the maximum restraints?
       1             A No, sir.
       o          O    Did you act.ually with your own eyes witness
       9      any of the other deputies apptying any of the cord
      10      cuffs or t.he maximum restraints?
      11-         A    Just the preliminary part when you lay it'
      I2      over the cuffs instead of under the cuffs '
      13             O       Who did that?
      L4             A       I believe it might have been Joey Tennison'
      15             O       All right.
      76                     And do you recall who was at Mr - Phounsy's
      I1       feet at that Point?
      1B           A    I do not.
      I9             O       Why did      well,   I'fl   come   back to that.
      20                     So who was in charge there in the house, do
      2L       you   know?

       22            A       In charge as in highest ranking deputy?
       23            O       Sure.
       1A
       LA
                     A       Sergieant. Kevin RaIPh -
       2\            o       So Sergeant Ralph was there inside the

                                                                                       Page 53
                   LITIVATE REPORTING + TRIAL SERVICES | 877.771.331^2 | www.litivate.com

                                     Exhibit 3 Page 97
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3191 Page 25 of 51




            Dean Allen                                                     February 21,2017

       1      house as you were trying to cuff Mr. Phounsy?
       2          A    He came in, and I remember he stepped out,
       3      and I could hear him doing coms on the radio.
       4      Communications on the radio- Sorry-
       5          O     Was Sergeant'Ralph there when you and the
       6      other deputies were trying to apply maximum
       1      restraints to Mr. PhounsY?
                  A     I don't know, because that. interior door is
       9      behind me. I remember a traffic unit was behind me.
      10           O    An officer who is assigned to traffic?
      11            A      Yes, sir.
      I2            O      Was it a female?
      13            A      Male.
      I4            O      MaIe.
      15                   Do you remember hearing Sergeant Ralph's
      L6      voice as you and the other deputies were trying to
      L1      get the maximum restraints on Mr- Phounsy?
      1B          A    I do not.
       L9         O    So why did you teII the other deputies to
      20      make sure the cord cuffs wenL over the actual
       2I      handcuffs   ?


       22           A      Because if you place them around the waist'
       ZJ      under the handcuffs and then attach it. to his feeL'
       24      he just kicks his feet, and it essentially just
               pulls the waist cord cuffs         down.


                                                                                     Page 54
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate'com

                                   Exhibit 3 Page 98
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3192 Page 26 of 51




            Dean Allen                                                       February 21,2017

       1-         O     So going over the handcuffs is a way to
       2      keep the waist cuff on?
       3          A' Yes, sir.
       4           O    So you didn't see if the 1eg restraint
       5      porti-on was actually attached to the handcuffs?
       6           A    No, sir. We don't att'ach t'hem to
       7      handcuffs.
       8          O          You mean actually hook the clasp to the
        9     cuffs?
      1-0         A          Right.
      11            O  But it is policy to go over the handcuffs?
      I2            A  Yes, sir.
      13          O And by going over the handcuffs, you
      L4      prevent the hands from moving left to right behind
      15      the back?
      L6          A     No, sir. You prevent the waist cord cuffs
      1'7     from being pulled down by kicking your feet
       rB      st.raight..
       19          O    Sure. But it also prevents the subject
       20      from rotating their hands left and right behind
       2T      their back.
       22           A   No, sir.
       23          O     No?

       24          A     You can   I've been in cord cuffs.                    You

       25      can stilf move your hands.

                                                                                         Page 55
                   LITIVATE REPORTING + TRIAL SERVICf S |.877 .77L.3312 I WWW.I|I|VAIE.COM


                                      Exhibit 3 Page 99
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3193 Page 27 of 51




            Dean Allen                                                             February 21,2017

       t_          O    All the way around?
       2           A    Left and right. You can reach to your cord
       3      cuff on the left-hand side.
       4           O    Okay. It Pins the cuffs to the back,
       5      t.hough; correct ?
       6           A    If aPPIied tight enough, Jeu.
       1           O    Did you see how tiqhtlY the restraints were
       B      applied on Mr. PhounsY?
        9         A    I did not.
      10          O    So You canft say whether or not his
      11      handcuffs were Pinned to his back    tiqht enough                           t.o

      I2      pin them to his back?
      13          A    No, I cannot.
      t4           u   How long did it take to actually get the
      15      maximum restraints on?   So I rm asking from the time
      T6      you got him handcuffed now until he was fullY in the
      I1      maximum     restraints.
      1B            A      I couldn't give You minutes. It was a long
      T9      time.      He kept kicking his legs and rotating his
      20      body.
      2L                  Would you say as long as 10 minutes/ more
      22       or less?
                    A      Yes, slr.
      24            n      More   ?

      25            A      Yes, sir.

                                                                                                Page 56
                  LITIVATE REPORTING + TRIAL SERVICES      | 877 .77 1.331   2 | wurw.litivate.com

                                      Exhibit 3 Page 100
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3194 Page 28 of 51




                Dean Allen                                                          February 21,2017

           1           o        1s?
           2           A        Maybe.
           3           O        Less than 20 minutes, though?
           4           A        Yes, sir.
           5           O        So once you got Mr. Phounsy                 well/    once
           6      you and the other deputies got Mr. Phounsy
           7      completely in the maximum restraints, how was he
           o      posit ioned?
           9           A        He was on his left
                                                side. And then we made
      10          a decision to take hlm out to the garage t.hrough
      l_   l-     the g'arage to the driveway.
      T2              O     He wasn't on his stomach?
      r3              A     The initia1 placement you're on your
      I4          stomach, and then we roll everybody to their left or
      15          right side for recovery position.
      I6               O    How long was Mr. Phounsy on his stomach in
      I'l         the maximum restrai-nts before he was rol-l-ed to his
      IB          left side?
      I9                t\       Less than   a   minute.
      2n                O        Do you know who rol-fed him?
      2I                A        I do not.
      22                         Did you rol-l- him?
      1'2               ,H.      I did not.
      24                         So what kind of t.raining do you recei-ve               as

      25          a   San     Diego Sheriff's Deputy in applying maximum

                                                                                                Page 57
                      LITIVATE REPORTI NG + TRIAL SE RVICES | 877 .77 1.33 1-2 I www.litivate.com

                                         Exhibit 3 Page 101
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3195 Page 29 of 51




            Dean Allen                                                      February 21,2017

       1           O     Does San Diego policy and procedure
       )      recommend.that deput.ies stand suspects up as quickly
       3      as possible after placing them in maximum
       4      restraints?
       5          A     St.and them      up?

       6           O       Stand them uP.
       1           A       You wouldn't be able to stand them up
              because their feet are tied to their waist cord.
       9           O       So,    no?

      10           A       No.

      11            O      How    about sitting       them   uP?

      L2            A      NO.

      13          O    Does San Diego PolicY and procedure as it
      L4      pertains to maximum restraints say anything about
      15      observing a susPect after they've been placed in
      16      maximum restraints?
      L7            A      Yes.
      rB            O      What does     ir    say?

       L9           A      I do not      the verbiage.
                                        know

      20            O      What does it require you to do? What's the
       2T      gist?
       22           fr     To monitor them until paramedics arrive.
       23           O      What are you looking for when you monitor
       24      them?
       25           A      Signs of excited delirium.              Breathing.

                                                                                       Page   61
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .771.3312 | www.litivate.com

                                   Exhibit 3 Page 102
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3196 Page 30 of 51




            Dean Allen                                                                February 21,2017

       1      Simple questions.
       2           O   Questions that you as the deputy are
       3      supposed to ask the subject?
       4           A     Not. supposed to ask.Just to check with
       5      them and their welfarer €ssentially asking them why
       6      do     do they know why they're in maximum
       1      restraints.   Do they know why they reapplied the
       B      cord cuffs.
       9                 'rHave you taken any drugs?tt "Is it                        normaf
      t-0     for you to act tike this when contacted by law
                                 t'
      11      enf orcement   ?

      L2            O    A11 right.
      13                 Whenyou're monitoring t.hem f or breathing'
      T4      what specifically do you do t.o monitor their
      15      breathing?
      T6          A    For me, I watch them breathe, I listen to
      I1      them breathe, I check their carotid.
      1B          O All right. Is that what you're trained to
       I9     do as a deputy?
      20            A    No.

      2I          O    How are you trained,to monitor the person?
       22     Or are you trained at all-? Does it just say to
       ZJ     watch them?
       24           A     To monitor themI coul-dn't give you the
       25     exact policy of what it says that you're supposed to

                                                                                                  Page 62
                  LITIVATE REPORTI NG + TRIAL   S ERVICE_S | 877 .77 1.33   1   2 | www.litivate.com

                                      Exhibit 3 Page 103
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3197 Page 31 of 51




            Dean Allen                                                     February 21,2017

       1-     apply.
       2          O    So at the time of this incident you were
       3      actually tasked by Sergeant Ra1ph with being the
       4      person that monitored Mr. Phounsy while he was in
       5      the restraints; correct?
       6           A     I   was.
       7          O    So at the time of the incident what was
       o      your worki-ng undersLanding of San Diego Sheriff's
        9     Department policy and procedure as it pertained to
      10      how you're supposed to monitor a person in maximum
      11      restraints? What you're looking for.
      L2          A     Boisterous activity.   Profuse sweating'
      13      The screaming towards      if I bel-ieve he was going
      I4      into excited delirium or the opposite, if I belj-eve
      15      he's going into cardiac.
      I6               And so that day Sergeant Ralph said, "Keep
      I'7     an eye on him until- paramedics get here - " So I was
      1B      sitting right next to him, and I could see his
      I9      carotid artery pulsating. He was stiIl grunti.g,
      20       growling at    me.

      2T                  And at one point in time I even felt his
      22       carotid artery, because I'd never seen anything                     I
      23       don't know if palpitate is the right word. Just
      24       (indicatitg).
      25           O All right.

                                                                                       Page 63
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771.331 2 | www.litivate.com

                                    Exhibit 3 Page 104
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3198 Page 32 of 51




            Dean Allen                                                       February 21,2017

       1                 What was Mr. Phounsy's temperature? Was he
       2      overheating?
       3           A      He was sweating.
       4           O   Did that cause you to be concerned at all-?
       q           A   A little bit. But paramedics pulled up
       6      right then, and Sergeant Ralph was talking to them-
       7           O   Was he breathinq heavilY?
       o           A      Yes.
       9          0    And did that cause You any concern?
      10          A    My concern was he was stil1 growling over
      11      and over and over and over.
      L2            O     OkaY.

      13               At any point during this incident did you
      I4      hear Mr. Phounsy say anything other than the
      15      grunting and growling you described?
      L6          A    No, sir.
      L1          O    Were you saying anything to Mr. Phounsy
      18      while you were observing him?
      I9           A    I asked him if he knew what day of the week
      20      it. was, and he growled at me.
      27           O    So what happened after Mr. Phounsy was
      22      placed ent.irely in the maximum restraints in the
       ZJ     hallway? You said he was rolled onto his left side?
       24          A    He was rolled onto his left side, YeS.
       z3          O    How long was he on his feft side like that?

                                                                                       Page 64
                  L1TIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | uruvw.litivate.com

                                  Exhibit 3 Page 105
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3199 Page 33 of 51




            Dean Allen                                                      February 21,2017

       1           A      A minute.       We   had to get him out because         we

       2      coul-dn't stand in the hallwaY.
       3          O     A11 right.  So was there a discussion                 among

       4      the deputies as to what to do?
       5           A      Yo"
                          avu,     Sif.

       6           O      And what hapPened?
       1           A      We                  him up. I took hold of
                                 decided to tift
       B      his        I guess it would be his right bicep and right
       9      rotator cuff.
      1n          O    AlI right.
      11          A    And can I l-ook at my report, please?
      L2           O       Sure.
      13           A      And the other deput.ies             Deputy Lee and
      I4      Deputy Fischer assisted in carrying him outside-
      15         O A11 right. So it was just You three
      I6      deputies that helped carry Mr. Phounsy outside?
      L1            A      Yo*
                           f vu t Sir.
      18          O And how did Deputy what. role did Deputy
      I9      Lee play in that?
      20          A    I don't know. I bel-ieve he was on the left
      2I      side, and Fischer had the majority of the weight.,
      22      because he had the legs.
      23          O A11 right. And how did DePutY did
      24      either Deputy Lee or Fischer carry Mr. Phounsy out
       25     by the actual cord cuffs, the restraints?

                                                                                       Page 65
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771.331 2 | www.litivate.com

                                   Exhibit 3 Page 106
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3200 Page 34 of 51




           Dean Allen                                                        February 21,2017

       1          A    No. I don't know.
       2         O     You don't remember?
                 A     I don't remember.
       4         O     So you think about a minute passed between
       q     you and t.he ot.her deputies getting Mr. Phounsy in
       6     the maximum restraints and then you guys carrying
       7     him outside?
       8          A      Yes, sir.
       9          O   Was Lucky injured at all there in the
      r0     inside the house in that hallway after you got him
      11     1n the maximum restraints?
      L2          A   I couldn't. tell you. There was blood
      13     everywhere.
      L4         O       Did you check him to see if he was injured
      15     at all?
      L6         A    Outside I saw he had a red mark on his
      I7     forehead and    because he was layinq on his left
      1B     side.
      L9         O AlI right.
      20              Did you see any of t.he other deputies
      2L     assess Mr. Phounsy there in the hallway to make sure
      22     he's breathing, see if he's injured, anything like
             that ?
      24           A     I did not.
      25           O     And you did noL either?

                                                                                        Page 66
                 LITIVATE REPORTING + TRIAL SERVICES | 877.771.331,2 | wu.tw.litivate.com

                                 Exhibit 3 Page 107
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3201 Page 35 of 51




            Dean Allen                                                      February 21,2017

       1           A   I did not.
       2          O    Did you provide any medical aid to
       3      Mr. Phounsy at any point during the incident?
       4          A    I did not.
       5          O All right.
       6               So what did you and the other deput ies do
       1      with Mr. Phounsy when you carried him out?
       a          A    We walked outside. There were two cars in

       9      the garaqe. Walked between them. Laid him on the
      1n      ground. Rolled him up on his left side.
      11-         O Alt right.
      L2              MR. McBRIDE: And is now a good time to                     do

      13      a three-minute break?
      L4                  MR. CHAPIN: Sure.
      15                  MR. McBRIDE: OkaY. We'll go off-
      L6                  THE VIDEOGRAPHER: We           are off the record at
      L1      1O:lB a.m.
      1B                         (Recess.   )



      I9                  THB VIDEOGRAPHER:         We   are back on record at
      20       1,0:26 a.m.
      2L      BY MR. MCBRIDE:
       22          O    Deputy Allen, when we left off, I think we
       23      were right at the point. at which you and the other
       24      deputies brought Mr. Phounsy out to the driveway,
       25      and you said t.hat you had set him down in the

                                                                                       Page 67
                  LITIVATE REPORTING + TRIAL SERVIC ES | 877 .77 .33121
                                                                  1     www.litivate.com

                                 Exhibit 3 Page 108
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3202 Page 36 of 51




            Dean Allen                                                     February 21,2017

       1            A    I did noL see.
       2          O    Did you see any medics treating DePutY
       3      CoIlins or Deputy Kruf I ?
       4          A    I did not.
       5          O    Did you see any Paramedics there waiting
       6      for Mr. Phounsy when you brought him out, waiting to
       't     assess and treat him?
       B                 MR. DEAN: Calls for speculation.                Lacks

       9      foundation.
      10      BY MR. MCBRIDE:
      11-           O     Go ahead.
      T2                  MR. CHAPIN: Go ahead.
      13                             I saw Sergeant Ralph talking
                          THE WITNESS:
      74      to the paramedics about Phounsy. That's it.
      15      BY MR. MCBRIDE:
      I6            a     How many    paramedics? One or two or three?
      L1            A     At least two.
      1B            O     So how did you and the other deputies set
      I9      Mr. Phounsy down?
      ZU           A    We set him down on his chest. and then
      27      roIIed hi-m to the recovery position.
      22           O    Did you and the other deputies drop
      23      Mr.   Phounsy?
      24            A     No.

      25            O     How   hard did he hit the ground when you

                                                                                      Page 72
                  L1T;VATE REPORTING + TRIAL SERVIC_ES | 877.771.33121 www.litivate.com

                                 Exhibit 3 Page 109
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3203 Page 37 of 51




            Dean Allen                                                      February 21 ,2017

       1      t.o Mr     Phounsy?
       2           A       I heard them say something in reference to
       3      five mill-igrams.
       4          O      A11 right.  So you heard the medics behind
       5      you discussing giving Mr. Phounsy a shot?
       6          A      I heard them say f ive mil-l-igrams.
       1          O      But this was before t.hey had even placed a
       o      hand on Mr. Phounsy?
       9           A       Yes.
      10          O At any point during the incident di-d lzou
      11      see the medics place t.heir hands on Mr. Phounsy?
      L2          A    No.

      13          O    Now, there in the drivewaY j-n that roughly
      74      five minutes before you got up to wash your hands,
      15      did you use any amount of force on Mr. Phounsy?
      I6           A       In the driveway?
      1,1           O      Yes.
      l8            A  No, sir.
      T9         O     Did you see any other dePuties use any
      20      amounL of .force on Mr. Phounsy?
      2I            A  No, sir.
      22          O.   Were you actually restraining Mr. Phounsy
              at that point.? And by that. f mean were you holding
      24      him down or were you holding his 1imbs, or were you
      25      just there monitoring him?

                                                                                       Page 78
                  LITIVATE REPORTING + TRIAL SERVICES I 877.771.3-312 I www.litivate.com

                                    Exhibit 3 Page 110
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3204 Page 38 of 51




               Dean Allen                                                      February 21,2017

       1               A  I was monitoring and holding him. He kept
       2         trying to rol-l over on his stomach, and I was
       3         worried because of the growling and the screaming he
       4         was going to start hitting    his head on t.he ground.
       5               O     Did you see Mr. Phounsy ever strike his
           6     head?
       1               A No, sir.
       8             O   Did he strike his head when you and the
           9     other deputies set him down?
      10               A     No, sir.
      1l_              a     How much    pressure were you having to apply
      L2         to prevent. Mr      Phounsy from rolling         onto his
      r3         stomach?
      I4             A    Itrs more of a grip than pressure. I was
      15         holding his arm.
      I6             O    Sure. That was a      I phrased that poorly.
      L1                  How hard were you having to hold hi-m?
      10
      IO             A    Hard. Both hands.
      I9             O    So he was really trying to flip over onto
      on
      z-w        his   stomach?
      2I               A     Yes, sir.
      22             O Were any ot.her deputies there helping you
      ZJ         hold Mr. Phounsy on his side?
      .A
      zn             A     Janet Carbajal, and I donrt know who had
      25         the feet.

                                                                                         Page 79
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771 .W12 | www.litivate.com

                                    Exhibit 3 Page 111
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3205 Page 39 of 51




            Dean Allen                                                         February 21,2017

       1           O      So there were about three of you in the
       )      driveway?
       3           A      IfThad       to guess the numbers, I would say
       4      three.
       5           O      Describe Mr. Phounsyrs demeanor there rn
       6      the driveway.
       7            A    He would growl and then his body would go
       I      1imp, and he would rest his head on the ground. And
       9      then he would get erect again and start growling
      10      again and then his body would go limp.
      11                 And then he woul-d mumb.l-e, nothing that I
      I2      cou.l-d understand.  And then I would like loosen my
      13      grrp of his arm.
      t4               I remember at one point in time thinking he
      15      was calming down, I could go wash my hands, and then
      I6      he just started growling and erecting his body,
      L'7     trying to push his feet. Just repetitive/ over and
      IB      over. I coufdn't tell you how many times. It was
      I9      just ongoing.
      20           O   Okay. So did you actually see the
      aa
      ZL      medics or you did not see the medics give Lucky
      22      any shots?
      ZJ            A   I did not.
      24           O    In your recorded audio interview you said
      25      t.hat Lucky was not still resisting in the driveway.

                                                                                          Page 80
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771 .-3312 | u.rww.litivate.com

                                  Exhibit 3 Page 112
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3206 Page 40 of 51




            Dean Allen                                                     February 21,2017

       1           A    Fighting resisting.
       )                What did you mean by that., t.hen?
       3           A    Meaning he wasn't trying to fiqht us.                 More

       4      worried of him hittinq his head on the ground
       5      caus rng injury to himself .
       6           u     I see.
       7                 You had said that           in your recorded
       o
       U      interview that Mr. Phounsy          was not trying to get out
       9      of the restrai-nts  He was          screaming and growling.
      10           A   Correct.
      11           O   So he had cal-med down by the time you got
      72      him into the driveway?
      13           A     No.
      T4           O     No?

      15           A     Cal-m down,    lock hj-s body out, scream/
      76      qrowl, go limp, over and over again.
      I1           U    AII right. But         he had calmed down compared
      18      to the way he was ln the         hallway?
      I9           A    Yes. He was an         restrai-nts now.
      20           O    So there really        wasn't a fot of movement he
      21-     coul-d do while he was in        t.hose restraints.
      22                 MR.   OSTERBERG       Ob jecti-on.  Cal1s f or
      23      speculation.
      24      BY MR. McBRIDE:
      25           O     Based on what. you saw.

                                                                                      Page   81
                 LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | www.litivate.com

                                 Exhibit 3 Page 113
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3207 Page 41 of 51




           Dean Allen                                                           February 21,2017

       1          A         Other than hitting   his head on the ground?
       2          n         Yes.
       3          A         Yes.
       4          O         So you and the other deputies were mainly
       5     worried about. him hitting  his head, and that's why
       6     you were there to his side holding on to him?
       7         A     Yes. Hers in the recovery posit.ion so
             wetre monitoring him.
       9         U     But you weren't worried about him, you
      10     know, as sault ing you or the other deputies at that
      11     point      ?

      T2          nn  I was not.
      13         O    And this was based on what. you were
      I4     actually seeingi there at his side?
      15         A    Yes, sir.
      L6         O    Did you see him try to kick any deputres
      I1     while he was t.here in the driveway?
      1B          A         I did not.
      I9                    Did you see him flailing his feet around
      20     whil-e he      was there in the dri-veway?
      21          A         I did not..
      22                    Did you see him flailing his hands at all
      z5     whife he       was t.here in the driveway?
      24          A         I did not.
      25          t.,       Do you believe he could have flailed his

                                                                                            Page 82
                LITIVATE REPORTING + TRIAL SERVICES     |   877.771..g312 I rnrww.litivate.com

                                   Exhibit 3 Page 114
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3208 Page 42 of 51




            Dean Allen                                                             February 21,2017

       1      hands or feet if he wanted to, given the restraints,
       2      there in the drivewaY?
       3          A    I believe after what I just saw in the
       4      house of him being able to do a pushup with four or
       5      five deputies on him and two of the deput.ies are
       6      over    three of the deputi-es were over 230 pounds,
       7      that anything is possible.
       o           O A11 right. But. based on what you saw
       g      there, he wasntt trying to do any of that.
      10           A    He was just. trYing to kick his legs
      11      straight, but the cord cuffs were preventing him.
      L2      And I think        and I beli-eve it was making him more
      13      mad that he couldn't. kick his legs out, and then he
      I4      woul-d growl, and then he'd mumble and then growl,
      15      mumbl-e, lock his body out, lift his head uP, go
      I6      limp, mumble, Iock his body out again, start
      I7      growling. It was just over and over.
      18           O    Did it look like he was t.rYing to
      L9      straighten out to better be able to breathe?
      20            A    No.

      2I                 MR. DEAN: Calls f or speculation.                      It l-acks
      22      foundation.
       23     BY MR. MCBRIDE:
       24           O    No?

       25           A    No.


                                                                                                Page 83
                  LITIVATE REPORTI NG + TRIAL   S   ERVICES | 877 .77 1.33 1 2 | www.litivate.com

                                Exhibit 3 Page 115
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3209 Page 43 of 51




            Dean Allen                                                         February 21,2017

       1           O      Why not?
       2           A   Every time I've ever been around somebody
       3      an cord cuffs, they try to kick their legs ouL '

       4          U    A11 right.

       5               And are you trained by the Sheriffrs

       6      Department on the five different types of positionaf
       '7
              asphyxiat ion?
       I           A       Iam not.
       9           n
                   u       Aro you trained        on   any of the ways that.
      10      individual-s can PositionallY asphyxiate ?
      11          A     I am not.
      L2           U    So you are not aware of the signs of
      13      somebody whq is positionally asphyxiat'ing?
      I4            A      I   am   not.
       15                  MR. DEAN: Lacks foundation.                Calfs for
       I6      speculation.
       T1      BY MR. MCBRIDE:
       1B          O     Was there any discussion there at Lucky's
       19      side in the driveway about him potentially
       20      positionally asphyxiating in those restraints?
       2L          A     Not t.hat f know of .
       22          O     Was there any discussion there in t'he
       23      driveway amonq deputies or medics or both about
       24      Mr. Phounsy posing a risk of going into cardiac
       25      arrest based on all the signs and symptoms he was

                                                                                           Page 84
                   LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1 .331 2 | www.litivate.com

                                    Exhibit 3 Page 116
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3210 Page 44 of 51




           Dean Allen                                                     February 21,2017

       1     chance     ?

       2                    MR. McBRIDE: If you have somethi-nq, go
       3     ahead.
       4

       5                                 EXAMINATION

       6     BY MR. DEAN:
       7          O         My name is Mitch Dean. I represent the
       B     Santee defendants, al-l their paramedics.
       9                    Let's look at 8A again.
      10                    MR. DEAN: Can I have the exhibit back
      11     again?
      72     BY MR. DEAN:
      13         O    Look at the photograph he marked as
      L4     Exhibit 8A. That's Mr. Phounsy Iaying on the
      15     driveway; correct?
      T6         A    Yes.
      L7         O    You talked earlier about how he would relax
      1B     and fay his head on the driveway and then t.ense up
      t9     and move his head up and be all stuff, something
      20     like that.
      2t                    Do you recall that testimonY?
      t?          A         Ido
      23         O    Does this photograph    since 1t's a click
      24     or a moment in time, does this depict what you saw
      25     Mr. Phounsy do when he would have the moments of

                                                                                   Page 108
                 LITIVATE REPORTING + TRIAL SERVICES | 877.771$312 | www.litivate.com

                                  Exhibit 3 Page 117
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3211 Page 45 of 51




            Dean Allen                                                     February 21,2017

       1      relaxation while he was on the driveway?
       2          A     Yes, sir.                                          1




       3                MR. McBRIDE: Ob ject.ion. Lacks f oundation.
       4      BY MR. DEAN:
       5           O      Does   it depict. that, what I just said?
       6           A       Yes, sir.
       1           O       Okay.   So this is a momenL in t.ime when he
       I      was rel-axed.
       v           A       Yes, sir.
      t0                   MR. MCBRIDE:      Objection.      Lacks foundation.
      11      Call-s for speculation.
      L2      BY MR.     DEAN   :.



      1_3         O    And based on what. you observed Mr. Phounsy
      I4      doing in the driveway, there were ot.her moments in
      15      this time frame where his head would be off the
      I6      driveway and his body tensed and him tensing his
      I1      muscles.
      1B                   Is that correct?
      T9            A      Yes, sir.
      20                   MR. McBRIDE: Same objections.
      21.     BY MR. DEAN:
      22          O    So how long while you were there by him --
      )?      and your hands, by the wdY, are in this photograph
      24      Exhibit BA; correct?
      2q          A    Yes, sir.

                                                                                     Page 109
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771 .33121 www.litivate.com

                                     Exhibit 3 Page 118
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3212 Page 46 of 51




              Dean Allen                                                      February 21,2017

       1-            O    All right.
       2                  How long while You were there in the
       ')
       J        position dePicted in BA, how long r-n any given
       4        stretch of time was Mr. PhounsY's head in the
       5        posit.ion that we see in 8A?
        6                 MR. McBRIDE: Objection. Vague and
       1        ambiguous. Catls for speculation. Lacks
        B       foundation.
        9                THE WITNESS: How long was it resting                   on

      10        the concrete?
      11        BY MR. DEAN:
       I2             O     Sure.
       13                   You talked earlier        about. how he would
       I4       sometimes his head would be in this position and
       15       someLimes he would be tensing.
       I6             A  Yes, sir.
       L1          O     This photograph Exhibit BA is clearly                  a

       1B       moment in time. Would You agree?
       L9          A     I woul-d.
       20             O     Okay.
       2L                   So my question is:While you were there'
       zz        hands on him, hotding him, being in the driveway in
       ZJ        his proximity able to observe him, how long were the
       24        periods of time that you observed that his head was
       ')tr      in a position resembling what we see in               BA?


                                                                                       Page 1 10
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771'3312 | www.litivate.com

                                    Exhibit 3 Page 119
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3213 Page 47 of 51




            Dean Allen                                                        February 21,2017

       1                 MR. McBRIDE: Object'ion. Compound. Vague
              and ambiguous.
       3                 THE WITNESS:        About 10 seconds.
       4      BY MR. DEAN:
       5           O     And then what. woul-d haPPen?
       6           A      He would mumble, and then al-l of a sudden
       'l     his body woul_d go erecL, his head would come off t.he
       B      concreLe, and he would just start growling.
       9          O    When his hands were handcuffed behind his
      10      back as we see in Exhibit BA, could Mr. Phounsy
      11      rot.ate his torso?
      T2           A    Yes, sir.
      13           O    Could he move his arms back and forth?
      L4                MR. McBRIDE: Objection. Vague and
      15      ambiguous.
      L6                  THE WITNESS:        Define "back and forth.          "

      L1      Left t.o right or
      r-8     BY MR. DEAN:
      L9           O   I'm going to demonstrate for you. Coul-d                     he

      20      move his hands
      2I           A   Yes.
      22           O      like moving his upper arms back and
      23      forth, could he do that?
      24            A      Yes.
      .E
      ZJ            O      Okay.

                                                                                        Page 111
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www'litivate.com

                                   Exhibit 3 Page 120
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3214 Page 48 of 51




            Dean Allen                                                        February 21,2017

       1                  MR. MCBRIDE:        For the record, Mitch, do you
       )      want to just. describe how you were moving?
       3      BY MR. DEAN:
       4           O      Since you're      onthe film, Deputy, if you
       5      would, could you        put your hands behind your back and
       6      move in        like
       1           A      (Witness complies.        )


       o
       U           n      Thank you.
       9                                          fog the record,
                          MR. McBRIDE: And is that,
      10      how Mr. Phounsy was moving, or are you describing
      11-     how Mr Dean was just moving?
      I2               THE WITNESS: I'm describing how Mr. Dean

      13      was moving.
      L4      BY MR. DEAN:
      15            O          question is: Did you afso see
                          And my

      I6      Mr. Phounsy trying to do that on the drivewaY?
      71               MR. McBRIDE: Objection.   Calls for
      1B      speculation.
      L9                  THE   WITNESS: I saw him lift             his head off
      20      the concrete, bend it back and try to kick his feet
      21,     forward, locking his body out, grunting and then
      22      roll    attempt to roll over onto his stomach.
      23      BY MR. DEAN:
      z4          O And while you were on the driveway with him
      25      before you went to wash the blood off your hands,

                                                                                         Page 112
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1 .331 2 | www.litivate.com

                                    Exhibit 3 Page 121
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3215 Page 49 of 51




             Dean Allen                                                        February 21,2017

       1       approximately how many times did he repeat that
       2       process    ?

       3            A         Nine.
       4                      MR. McBRIDE: Objection-           Calls for
       5       speculation.
        6                     THE WITNESS:       Nine, 10 times.
        1      BY MR. DtrAN:
        o
        O            O        Nine to 10 t.imes?
        9            A  Yes, srr.
      10           O    You talked earlier that in the house in the
      11       hallway you couldn't get any traction because there
      72       was so much blood.
      13                Is that correct?
      I4           A    Yes, sir.
      15           O Where did that blood come from?
      I6                MR. McBRIDE: Objection. Calls for
      I-l      speculation.
      -LO                     THE WfTNESS:       I would have to assume from
      I9       Deputy Coll-ins'          face.
      )n       BY   MR.   DEAN:

      2I             O        Did you see Deputy Col-lins' face in the
      22       hallway?
       ZJ            A         I Clro.

       z.t           O   Did you see Deputy CoIIins' face while                   he

       z3       was in the drivewaY?

                                                                                        Page 1 13
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771.331 2 | www'litivate.com

                                      Exhibit 3 Page 122
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3216 Page 50 of 51
                                                               -_at




                    Dean Allen                                                               February 21,2"011

                                 DECLARATION UNDER PENALTY OF PER.fURY
                                                                                                                 I


                                                                                                                 I


                                                                                                                 i

                                                                                                                 I
                                                                                                                 I
                                                                                                                 I

                                                                                                                 !
                                                                                                                 I

              'I
                                   T,    DEAN ALLEN,   do hereby certify              under
                                                                                                                     I


                                                                                                                     I

                                                                                                                     !


             ,]      penalty of perjury         that f hawe read the foregoing
             1.,i     transcript        of my deposiLion t.aken on February 2a,
             t:i      201-"7; that      f hawe made such corrections                 as appear
                      noted herein in ink,        initialed           by me; Lhat.     my

                      testi-mony as contained herein,                 dS corrected,         is true
                                                                                ,'
                      and correct.
                                   DATED THIS     z1{^         day 61 tnn0sCL\                   ,

                      zo \1, ar t(poo ?C-\r. ,9rnr..\ D\dr&'           e-*t-t\ G( vr\c-
                                            (citY)                            sUera t


                                                                       DEAN ALLEN




             6i



             7

             I
      ,1,
             p


      ii cl

      ;i r.




        l:




       ;:     '5




                                                                                                            t"
                          LTIVATE REPORT|NG + TRIAL SERVTCES           t 877.771s312 t www.titiva,"."l3f"
                                           Exhibit 3 Page 123
Case 3:15-cv-02692-H-MDD Document 159-13 Filed 03/11/19 PageID.3217 Page 51 of 51




            Dean Allen                                                              February 21,2017

       1_                                CERTIFICATE         OF

       2                 CAL]FORN]A CERTIF]ED SHORTHAND REPORTER
       3                    I, t.he undersigned, a Certified               Shorthand
       4      Reporter of the State of Cal-ifornia,                  do hereby
       5      certify:
       6                    That the foregoing' proceedings were taken
       7      before me at the time and place herein set forth;
       B      that any witnesses in the foregoing proceedings,
       9      prior to testifying,            were placed under oath; that                   a

      10      verbatim record of the proceedings was made by                        me

      11_     using machine shorthand which was thereafter
      12      transcribed        under my direction;          further,     that the
      13      foregoing is an accurate transcription                     thereof.
      1"4                   The dismantling        of this transcript         wil-I
      15      render the report.er's           certlficate        null and void.
      I6                    I further    certify     that I am neither
      I7      financially        interested     in the action nor a relative
      18      or employee of any att,orney of any of the part ies                        .


      I9                    Reading and signi-nq was request.ed.
      20                    IN   WITNESS WHEREOF/       I have this date
      21      subscribed      my name.

      22

      23      Dated:      March 1-, 20L1
                                                           THLEEN S            AUGHLIN
      24                                                 CSR No. 5845

      25


                                                                                        Page 123
                 LITIVATE REPORTING + TRIAL SERVICES I 877 .77 1.331 2 I wvwv.litivate.com

                                    Exhibit 3 Page 124
